Citation Nr: 0618063	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 10, 1998, 
for the award of a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In September 2004, the Board remanded this claim to the RO 
for further development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran entered a claim for a compensable evaluation 
for a psychiatric disorder in October 1989.  

2.  In December 1995, the Board restored a 50 percent rating 
for a psychiatric disorder and granted service connection for 
PTSD. 

3.  In September 1998, the RO granted an increased evaluation 
for the veteran's psychiatric disorder to 70 percent, based 
on a VA examination on July 10, 1998.  

4.  It was not factually ascertainable prior to July 10, 
1998, that appellant's service-connected psychiatric 
disability more nearly resulted in at least severe social and 
industrial inadaptability or that his service-connected 
psychiatric disability more nearly resulted in social and 
industrial inadaptability with deficiencies in most areas, 
for the period between November 7, 1996, and July 10, 1998.  

5.  Prior to July 10, 1998, the veteran was not shown to have 
been precluded from engaging in substantially gainful 
employment due to service-connected disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 10, 
1998, for an evaluation in excess of 70 percent for 
appellant's service-connected psychiatric disability and TDIU 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends, in essence, that an effective date 
earlier than July 10, 1998, for the assignment of a 70 
percent evaluation for his psychiatric disability should be 
awarded.  It is also contended that the revised VA 
regulations pertaining to rating mental disorders, effective 
November 7, 1996, constitute a liberalizing VA issue under 38 
C.F.R. § 3.114.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation  
as a result of service-connected disabilities:  Provided,  
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there  
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from "multiple injuries incurred in action" are 
considered as "one disability" for purposes of determining 
whether a disability is ratable as 40 or 60 percent 
disabling.  38 C.F.R. § 4.16(a)(4).  

For TDIU purposes, marginal employment is not to be 
considered substantially gainful employment.  38 C.F.R. § 
4.17 (2005).  Factors to be considered will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2005).  Age, 
however, may not be considered a factor.  38 C.F.R. § 
3.341(a) (2005).  A TDIU claim is limited to the issue as to 
whether a claimant is capable of performing the physical and 
mental acts required by employment, and not whether he/she 
can find employment.   See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

Discussion of the history this case has taken is necessary to 
provide context.  After a September 1989 Board decision 
affirmed a noncompensable rating for appellant's service-
connected psychiatric disability, he submitted a claim for a 
compensable rating for the service-connected psychiatric 
disability on October 3, 1989.  Appellant timely appealed an 
October 23, 1989 rating decision, which denied entitlement to 
an increased (compensable) rating for the service-connected 
psychiatric disability.  In a December 1995 decision, the 
Board granted restoration of a 50 percent rating for 
appellant's psychiatric disability on the grounds that an 
unappealed rating decision of March 1979 (confirmed by an 
August 1979 rating determination) was clearly and 
unmistakably erroneous; and granted service connection for 
post-traumatic stress disorder.  A January 1996 implementing 
rating decision increased the rating for the service- 
connected psychiatric disability from 30 percent to 50 
percent, effective June 1, 1979.  In a September 1998 rating 
decision, the RO granted an increased rating for appellant's 
variously diagnosed psychiatric disability, including 
paranoid schizophrenia with post-traumatic stress disorder, 
from 50 percent to 70 percent, effective July 10, 1998.  In a 
February 1999 rating decision, the RO granted TDIU effective 
July 10, 1998.  

Here, the issue is whether the veteran received the proper 
effective date for his award of TDIU.  The law states that 
generally, "the effective date of an award based on an  
original claim, a claim reopened after final adjudication, or  
a claim for increase, of compensation, dependency and  
indemnity compensation, or pension, shall be fixed in  
accordance with the facts found, but shall not be earlier  
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  

To determine the proper date of the veteran's claim for TDIU, 
the law in this regard must be addressed.  The VA 
administrative claims process recognizes formal and informal 
claims.  A formal claim is one that has been filed in the 
form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. § 3.155.  An informal claim 
must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed.  
Cir. 1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

A close review of the record demonstrates that after the 
Board's denial in September 1989, the veteran has been in 
continuous prosecution of his appeal of the October 1989 
rating decision which resulted from his October 3, 1989 
claim.  While a Board decision was rendered in March 2000, 
that decision did not contain the laws and regulations 
pertinent to the claim and thus is not considered a final 
decision.  The Board finds that the preponderance of the 
evidence identifies October 3, 1989 as the date of the 
veteran's claim for TDIU.  

When service connection has already been established, a TDIU 
claim may be considered a type of increased rating claim.  
Norris v. West, 12 Vet. App. 413, 420 (1999); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  The effective date of an 
award based upon a claim for increased disability rating 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).  

Thus, three possible dates may be assigned depending on the 
facts of the case:  

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. §  3.400(o)(1));  

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38  C.F.R. § 3.400(o)(2));  

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 
Vet. App. 125 (1997).  


Turning to the date entitlement arose, the Board concedes 
that the veteran met the percentage requirements under 38 
C.F.R. § 4.16(a) for TDIU as a consequence of the RO's 
September 1998 rating decision.  By that action he obtained a 
single service-connected disability rated at 70 percent, 
based on the October 10, 1998, VA psychiatric examination.  

As the Board will explain, it was not factually ascertainable 
that veteran's service-connected psychiatric disability more 
nearly resulted in at least severe social and industrial 
inadaptability or more nearly resulted in social and 
industrial inadaptability with deficiencies in most areas, 
prior to July 10, 1998.

As background information, the RO granted service connection 
for schizophrenia (a psychosis) and an anxiety neurosis (a 
psychoneurosis) in its August 1969 and November 1971 rating 
decisions, respectively, and the Board in a December 1995 
decision, granted service connection for a post-traumatic 
stress disorder (a psychoneurosis also).  The question before 
the Board is what is the date that it is  ascertainable from 
the record (facts) that the veteran's psychiatric disability 
more nearly resulted in at least severe social and industrial 
inadaptability or more nearly resulted in social and 
industrial inadaptability with deficiencies in most areas, 
prior to July 10, 1998.  This requires a look at the evidence 
pertinent to the question.

During an April 1988, VA neuropsychiatric examination, it was 
noted that the veteran was employed as a veterans' service 
organization employee.  The assessment was paranoid traits, 
no psychosis shown; and he was considered to have minimal 
social and no industrial impairment.  A May 1988 rating 
decision reduced the evaluation for the service-connected 
psychiatric disability from 30 percent to noncompensable, 
effective September 1, 1988.  A September 1989 Board decision 
affirmed a noncompensable rating for appellant's service-
connected psychiatric disability.  This evidence does not 
show that the veteran's disability was severe or rendered him 
unemployable.

VA clinical records indicated that in May 1993, appellant 
reportedly was unable to work due to a back disability.  Here 
is evidence of unemployability, and the question is whether 
is attributable to his service connected disorder.  He was 
depressed; and it was noted that the depression was 
attributed in part to a physical problem.  Significantly, in 
his 1993 application for SSA benefits, appellant reported 
that he had been employed as a veterans service organization 
counselor/hospital service coordinator five days a week from 
February 1988 to January 26, 1993; that he had been totally 
disabled and unemployable since January 1993 due to physical 
and psychiatric disabilities; that he had constant low back 
pain and other physical disabilities; that he was unable to 
sit/stand for a prolonged period of time; that he required a 
cane and wheel chair; and that his psychiatric symptoms 
included anxiety and depression.  This evidence shows that 
his unemployability was in part attributable to his service-
connected disability.  This is not enough, because 38 C.F.R. 
§ 4.16(a) limits consideration to service-connected 
disabilities and other non-service-connected disabilities are 
disregarded.  As a result of later action by the Board, at 
this time, the disability rating assigned to the veteran's 
disability was 50 percent and he did not merit consideration 
under 38 C.F.R. § 4.16(a).  

As noted, the veteran's disability was evaluated as 50 
percent disabling until July 10, 1998.  The evidence from the 
period prior to that date does not show that the veteran's 
service connected disabilities met the percentages required 
for a total rating under 38 C.F.R. § 4.16(a).  

In an August 1993 SSA notice of denial of disability 
benefits, it was indicated that appellant alleged an 
inability to work due to chronic low back pain, diabetes 
mellitus, cardiac ischemia, history of schizophrenia, and 
post-traumatic stress disorder.  However, it was held that he 
was employable in positions that did not require heavy 
lifting and required a short, on-the-job training period.  
This is evidence against the veteran's current claim.  

A November 1993 VA psychiatric examination report reflects 
that appellant was in a wheelchair due to back problems.  He 
complained of post-traumatic stress disorder symptomatology, 
including nightmares 3 to 4 times a week. Clinically, he 
appeared correctly oriented, and his memory and other 
cognitive functions were intact.  He exhibited no paranoid 
ideation in his life, except with respect to the VA. over his 
attempts to change his diagnosis from schizophrenia to post-
traumatic stress disorder.  There were no hallucinations or 
delusions, although reference was made to his having at least 
one nightmare per week related to his overseas experiences. 
It was indicated that his socialization was limited due to 
fear of crowds; and that he had occasional intrusive 
thoughts. The examiner stated that appellant had been unable 
to work for approximately the past year due to his back 
disability.  The diagnosis was post-traumatic stress 
disorder, considered to result in moderate social and 
industrial inadaptability.  A Global Assessment of 
Functioning (GAF) Scale score was assigned of 50 (currently), 
and 55 (for the past year).  A December 1993 VA social and 
industrial survey reflected similar findings as those 
reported on that November 1993 examination.  A December 1993 
statement from a VA psychiatrist (who had conducted said 
November 1993 VA psychiatric examination) reported that 
appellant was currently receiving treatment for post-
traumatic stress disorder and several physical disabilities 
(including diabetes, hypertension, angina- myocardial 
infarction, and ruptured disks of the low back).  He 
concluded that appellant was "somewhat limited in his 
activities; however he has been continuously disabled and 
unemployable since January 1993." An August 1994 VA clinical 
record stated that appellant "has serious back problems as 
well as a service[-]connected nervous condition which have 
rendered him disabled and unable to work at this time." 
However, as noted earlier, when evaluating the severity of 
the service- connected psychiatric disability, disabilities 
for which service connection is not in effect may not be 
considered.  The December 1993 statement and August 1994 VA 
clinical record clearly indicate that the medical conclusions 
as to unemployability were based at least in part on 
disabilities for which service connection is not in effect, 
not solely on the service-connected psychiatric disability.

In a September 1994 SSA Administrative Law Judge's decision, 
based in part upon that December 1993 statement from a VA 
psychiatrist, the judge determined that "[t]he claimant's 
impairments which are considered to be [']severe['] under the 
Social Security Act are post[-]traumatic stress disorder; 
diabetes mellitus, type II; hypertension; angina; 
hypercholesterolemia; and low back pain"; and that appellant 
had been disabled for SSA purposes since January 26, 1993. 
However, the Board discounts the materiality of the judge's 
decision insofar as the severity of appellant's service-
connected psychiatric disability is concerned since the 
decision does not in of itself constitute medical 
opinion/evidence, is based on other than VA criteria, and is 
based on more than the veteran's service connected 
disability.  

A more recent VA psychiatric examination and social and 
industrial survey conducted in January 1995 reflects 
diagnoses included anxiety disorder; and a GAF scale score of 
approximately 60 was assigned. This is indicative of a 
moderate, not severe, degree of psychiatric impairment.  

Although a July 3, 1995 VA clinical record stated that 
appellant complained of severe nightmares, flashbacks, sleep 
difficulties, and intrusive thoughts and severe post- 
traumatic stress disorder was assessed, the actual clinical 
findings indicated that he was well-oriented with appropriate 
mood and good judgment.  Additionally, VA clinical records 
reflect that in November 1995, appellant stated he was doing 
fine; that he was sleeping better although still getting up 
3-4 times a night and having flashbacks of Vietnam; and that 
his nightmares had improved.

In December 1996, appellant's condition was assessed as 
stable and a decrease in his Elavil was recommended. VA 
social work family counseling/mental health clinic records 
reveal that in April 1997, it was noted that although he was 
depressed at times, he was "able to handle it", that he was 
pleased with his present medication, and that he felt pretty 
good. In January 1998, appellant stated that he was doing 
well, that his medication was working, and that his 
depression was better. His sleep had improved.  The 
assessment was that appellant was "doing well."

On VA examination on July 10, 1998, the examiner found that 
the veteran had schizophrenia, with PTSD which was chronic 
and severe.  His GAF was 41, and the examiner stated that the 
veteran had severe social and occupational impairment, and 
could not establish and maintain effective social and 
occupational relationships due to his schizophrenia and PTSD.  

Thus, the clinical evidence for the period prior to July 10, 
1998 reveals that the appellant's psychiatric symptomatology 
was productive of moderate, not severe, social and industrial 
impairment.  This degree of severity is reflective of no more 
than a 50 percent rating, since a 70 percent rating requires 
a severe degree of impairment.  During the period between 
November 7, 1996 (date of the amended general rating formula 
for mental disorders) and July 10, 1998 (date of VA 
psychiatric examination upon which the RO increased the 
evaluation for the service-connected psychiatric disability 
from 50 percent to 70 percent), his psychiatric disability 
did not result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  His 
inability to work or maintain employment was attributed in at 
least equal parts to his non-service-connected disabilities.  
It is not until the July 1998 VA examination that his PTSD 
was described as chronic and severe.  

The Board concludes that the examiner's opinion contained in 
the January 1995 VA psychiatric examination report, as to the 
severity of appellant's psychiatric disability, to be highly 
probative as to the severity of appellant's psychiatric 
disability during the period in question.  The examiner 
reviewed the findings and compared the appellant's symptoms 
specifically to the objective criteria set forth in the GAF 
Scale, and determined that the overall severity of that 
disability was no more than moderate.  That examination and 
more recent clinical records during the period prior to July 
10, 1998 primarily indicate that appellant's psychiatric 
disability resulted in no more than moderate social and 
industrial inadaptability.  These records during the period 
prior to July 10, 1998 reflect that appellant's psychiatric 
disability was not manifested primarily by symptoms like 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships

Thus, as the RO indicated in its September 1998 rating 
decision sheet, the earliest date appellant's service-
connected psychiatric disability was factually ascertainable 
as resulting in more nearly severe social and industrial 
inadaptability or social and industrial inadaptability with 
deficiencies in most areas was on the July 10, 1998 VA 
psychiatric examination.  Since the date that severe 
psychiatric disability was initially factually ascertainable, 
July 10, 1998, was subsequent to the date of claim for 
increase, the July 10, 1998 date controls.  38 U.S.C.A. §§ 
1155, 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) and (q)(1)(i).

Appellant also contends that the revised VA regulations 
pertaining to rating mental disorders, effective November 7, 
1996, constitute a liberalizing VA issue under 38 C.F.R. § 
3.114.  Parenthetically, even assuming arguendo that the 
revised VA regulations pertaining to rating mental disorders, 
effective November 7, 1996, constitute a liberalizing VA 
issue under 38 C.F.R. § 3.114, this would not warrant an 
effective date earlier than July 10, 1998 for the assignment 
of a 70 percent evaluation for appellant's psychiatric 
disability, since 38 C.F.R. § 3.114(a) requires, in pertinent 
part, that "[w]here...compensation...is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement."  In short, for 
the period prior to July 10, 1998, appellant did not meet the 
"eligibility criteria for the liberalized benefit" (i.e., the 
rating criteria for at least a 70 percent evaluation for the 
service-connected psychiatric disability as set forth in the 
revised VA regulations pertaining to rating mental disorders) 
for the period prior to July 10, 1998.

Since the preponderance of the evidence is against allowance 
of an effective date earlier than July 10, 1998 for the 
assignment of a TDIU for the above noted reasons, the 
benefit-of-the-doubt doctrine is inapplicable with respect to 
this issue.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
entitlement to an earlier effective date for TDIU in January 
2003 and in September 2004.  Those letters properly complied 
with the requirements noted above.  This was after the 
initial denial of the claim.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.  The requisite notice was ultimately provided to 
the appellant before the final transfer and certification of 
the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, N. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue regarding the 
issue on appeal will not result in any prejudice to the 
appellant.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The Court held 
that upon receipt of an application for a claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Because the veteran was properly notified of the requirements 
of VCAA as they pertain to the issue of earlier effective 
dates, the Dingess decision has no additional legal impact.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
earlier effective date claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All pertinent documents that he and his representative have 
identified as being relevant to his claim have been 
associated with the record and there is no additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 38 
U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.   


ORDER

An effective date earlier than July 10, 1998 for an 
evaluation in excess of 70 percent for the service-connected 
psychiatric disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


